EXHIBIT 10.1







Resolution of Appointment




DOLAT VENTURES, INC.

(the “Company”)







RESOLUTIONS CONSENTED TO IN WRITING BY THE SOLE DIRECTOR OF DOLAT VENTURES INC.
IN ACCORDANCE WITH THE PROVISIONS OF ITS BYLAWS







Present:      Nigar Lila







APPOINTMENT OF NEW MEMBER TO THE BOARD OF DIRECTORS







APPOINTMENT OF DIRECTORS




Whereas the Company wishes to appoint an additional director, Mr. Gary Tice has
consented to accept the position as the Company director.







BE IT RESOLVED THAT the following person shall hold the position as a Director
of the Company:




Mr. Gary Tice




FILING OF FORM 14f




BE IT RESOLVED THAT Form 14f be completed by any person appointed by Ms. Lila.







TERMINATION OF MEETING




UPON MOTION, IT WAS RESOLVED that the Meeting terminate.







We, the undersigned, being the Director of the Company, hereby consent to the
foregoing resolutions.




DATED as of this 22nd day of September, 2009.







 

[dolv_ex101002.gif] [dolv_ex101002.gif]

 

Nigar Lila






